Case 8:15-cv-00011-TPB-CPT Document 153-13 Filed 02/11/20 Page 1 of 1 PagelD 1752

allchi.mp/c33724bb4ee6/the-oxebridge-report-61-c

Sj Weather Politics News AV TV & Radio Home Email Zen Research Last Tabs

Exhibit
M

Update on Guberman
Lawsuit

Oxebridge's Federal lawsuit
against Daryl Guberman and
Don LaBelle, the operators of
the Guberman PMC LLC
certificate mill operation, rolls
ahead. Guberman and LaBelle
opted not to hire an attorney, so
are hours away from losing the
case by default. In the
meantime, the two continue to
publish defamatory videos and
articles about dozens, if not
hundreds, of companies. Their
refusal (or financial inability?) to
hire an attorney may make
them an easy bet for other
victims wanting justice.

IAF Bungles CertSearch
Launch

Yikes. The IAF launched its
much-awaited "CertSearch"
website, only to find the
database was nearly entirely
empty, anyone could sign up as
a certification body, and the test
data was exposed to the public.
Within 24 hours of our reporting
on the matter here, IAF shut
the site down again. Awkward.
The site does appear to be
largely an ad platform for the
company QualityTrade out of
Australia, who won the bid to
design the site. Their ads are
slathered all over the damn
thing.

NQA Director Berated
Company for Hiring
Oxebridge

NQA's Quality Director Arlen
Chapman faces a formal
complaint after he berated a
client for hiring Oxebridge to
assist in AS9100 nonconformity
closure. Read more here.

 

Update on Levinson Lawsuit

As you may know, ASQ's
Pennsylvania State Chair Bill
Levinson filed suit against
Oxebridge for defamation, but
daring to suggest his political
writings are racist. Much of his
Florida case has been thrown
out, but not all of it, and the
last mile is the toughest. But
ramping up to his suit, Levinson
engaged in quite a defamation

campaign of his own, creatin
i ites dedicateertem

alsely accusing Oxebridge of
crimes and then harassing
nearly 30 former Oxebridge
clients, including SpaceX. So we
are suing him in Federal court
for a host of issues, meaning
Levinson has to fight on two
fronts simultaneously, like that
historical figure that Levinson
likes to quote so much. But
someone -- ASQ? -- is giving
him money, because he's hired
two law firms to simultaneously
battle on, so we need your help.
Donate whatever you can to
help us put this issue to bed,
and get on with the good work
of fixing the ISO certification
scheme.

Oxebridge Reaches 80 ISO
Scandal Investigations

Oxebridge has entered its 80th
investigation related to
scandals, product recalls,
deaths, crimes or other bad
behavior conducted by ISO
certified entities. In almost all
cases, the companies retained
their certification even after the
scandals were reported, even in
some cases where people were
arrested for crimes. The
overwhelming majority are
accredited by ANAB, too, who
continues to do nothing.
